Title: From Thomas Jefferson to the Board of Trade, [18? March 1780]
From: Jefferson, Thomas
To: Board of Trade



Gentlemen
[18? March 1780]

  Mr. Nathan having taken up Bills drawn on us to a considerable amount payable in N. Orleans, and having occasion for ten thousand Livres in France in part paiment, I am to desire you to furnish him with Bills of Exchange to that amount, carrying them to his debit; also that you will be pleased to take back the Bills you gave Colo. Legras on Penet & Co. He having received Satisfaction for them from Mr. Nathan to whom he delivered Clarke’s and Todds on general draughts in exchange for Mr. Nathan’s Bills.
